 
 
I 
108th CONGRESS
2d Session
H. R. 4447 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Kolbe introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To revise the boundary of the Fort Bowie National Historic Site, and for other purposes. 
 
 
1.Short title This Act may be cited as the Fort Bowie National Historic Site Boundary Revision Act of 2004. 
2.Findings; purpose 
(a)FindingsCongress finds as follows: 
(1)Fort Bowie, established in 1862— 
(A)was the focal point of military operations against Geronimo and his band of Apaches; and 
(B)the site of the Bascom Affair, a wagon train massacre, and the battle of Apache Pass, where under the direction of Mangus Colorados and Cochise a large force of Chiricahua Apache fought the California Volunteers. 
(2)Fort Bowie National Historic Site was established by Congress on August 30, 1964— 
(A)to preserve the adobe walls of various post buildings and the ruins of the Butterfield Stage Station; and 
(B)to commemorate the story of the bitter conflict between the Chiricahua Apaches and the United States military. 
(b)PurposeThe purpose of this Act is to modify the boundary of Fort Bowie National Historic Site in order to— 
(1)protect and interpret the site of the Bascom-Cochise Affair; 
(2)protect and interpret the site where Geronimo and approximately 37 warriors, women, and children surrendered to General Nelson A. Miles; 
(3)provide greater opportunities for visitor understanding of the complete story of Fort Bowie; and 
(4)protect the cultural landscape of the site. 
3.Boundary of Fort Bowie National Historic SiteThe first section of the Act of August 30, 1964 (78 Stat. 681), is amended— 
(1)by striking That the and inserting the following: 
 
1.(a) The;  
(2)by striking this Act: Provided, and all that follows through the period and inserting this Act.; and 
(3)by adding at the end the following new subsection: 
 
(b)The boundary of the Fort Bowie National Historic Site is modified to include the approximately 715 acres generally depicted on the map entitled Fort Bowie National Historic Site, Proposed Boundary Revision, numbered 424/80,017, and dated _______. The map shall be on file and available for inspection in the appropriate offices of the National Park Service, Department of the Interior.. 
4.Quillian Well Road accessSection 4 of the Act of August 30, 1964 (78 Stat. 681), is amended— 
(1) by redesignating section 4 as section 5; and 
(2) by inserting after section 3 the following new section: 
 
4.The National Park Service shall allow public access on the Quillian Well Road to adjacent Bureau of Land Management property in accordance with applicable National Park Service laws and regulations.. 
5.Authorization of appropriationSection 5 of the Act of August 30, 1964 (78 Stat. 681), as redesignated by section 4 of this Act, is amended to read as follows:  
 
5.There is authorized to be appropriated such sums as may be necessary to carry out this Act.. 
 
